Per Curiam.

The defendant admitted upon the trial that he received the draft in question; that he cashed the same, and that he failed to pay the proceeds thereof to the plaintiff, but claimed that the latter had purchased goods from him to the amount of sixty dollars, which he had not paid, and for which the defendant set up a counterclaim.
The plaintiff denied that he purchased any goods from the *764defendant and the justice resolved the conflict of testimony in his favor.
We do not think the finding is against the weight of evidence, nor do we perceive any reason for reversing the judgment, since no exception was taken by the appellant upon the trial.
Present: Beeicmah, P. J., Giegebich- and O’Gobmah, JJ.
Judgment affirmed, with costs.